 Case: 1:17-md-02804-DAP Doc #: 2542 Filed: 08/26/19 1 of 8. PageID #: 409269




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                       MDL 2804
                                                )
 OPIATE LITIGATION
                                                )
                                                    Case No. 1:17-md-2804
                                                )
 THIS DOCUMENT RELATES TO:
                                                )
                                                    Judge Dan Aaron Polster
                                                )
 Track One Cases
                                                )
                                                    ORDER DENYING MOTION TO
                                                )
                                                    EXCLUDE CUTLER

         Before the Court is Defendants’ Motion to Exclude David Cutler’s Opinions and Proposed

Testimony. For the reason stated below, the Motion is DENIED.

   I.

         The Court hereby incorporates the legal standards set forth in the Court’s Opinion and

Order regarding Defendants’ motion to exclude the opinion and testimony of Prof. Meredith

Rosenthal. (Doc. #: 2495).

   II.      Introduction

         David Cutler is the Otto Eckstein Professor of Applied Economics and the Harvard College

Professor at Harvard University. He received a Ph. D. in Economics from the Massachusetts

Institute of Technology in 1991. Cutler specializes in health economics and public economics and

has published more than 200 journal articles and written two books on the economics of health

care. He is a former editor of the Journal of Health Economics and a former Associate Editor of

the Journal of Economic Perspectives, the Journal of Public Economics, and the World health

Organization Bulletin. Cutler has received numerous major awards, including the Griliches Prize
  Case: 1:17-md-02804-DAP Doc #: 2542 Filed: 08/26/19 2 of 8. PageID #: 409270



in 1999, the Ken Arrow Award from the International Health Economics Association for best paper

in health economics in 2000, and, with Jonathan Gruber, the ASHEcon award for best health

economist age 40 and under in 2006. He is a member of the American Academy of Arts and

Sciences and the National Academy of Medicine.

          In his Report, Cutler delivers the following opinions:

           1. The increase in prescription opioid shipments since 1995 has contributed to
           harms that the relevant divisions of the Bellwether governments provide services
           to address;
           2. The percentage of harms attributable to prescription opioid shipments can be
           economically estimated;
           3. My analysis of the percentage of harms attributable to prescription opioid
           shipments, together with analysis of the percentage of prescription opioid
           shipments that are due to the defendants’ misconduct reported in the Rosenthal
           Report, yields annual estimates of the percentage of harms due to defendants’
           misconduct for each Bellwether division affected by the opioid crisis;
           4. My analysis of the percentage of costs attributable to prescription opioid
           shipments is confirmed by a supplementary analysis of the direct effect of
           prescription opioid shipments on crime;
           5. My methodology for computing annual estimates of the percentage of harms
           due to the defendants’ misconduct would not be modified if the inputs are varied,
           so that if different percentages are assigned to the shipments attributable to the
           defendants’ misconduct, the methodology can still be applied in estimating
           damages based on the modified calculations.
Cutler Report at ¶ 11 (Doc. # 1901-4)

   III.       Discussion

          Defendants ask the Court to bar Cutler from testifying because his opinions, rooted in an

aggregate methodology, are irrelevant to Plaintiffs’ case and exhibit numerous methodological

flaws.

          A. Fit – Cutler’s Aggregate Analysis




                                                   2
  Case: 1:17-md-02804-DAP Doc #: 2542 Filed: 08/26/19 3 of 8. PageID #: 409271



       Defendants first argue Cutler’s opinions, founded upon an aggregate methodology partly

relying on national data, “are not tied to Plaintiffs’ burden of proof. Despite specific allegations

of unlawful marketing and distribution conduct, Cutler does not attempt to link any such conduct

to any specific harms in the Track One Counties.” Motion at 4 (Doc. #: 1901) (citation omitted).

Specifically, Defendants note Cutler:

         -   Does not isolate what percentage of opioid prescriptions or shipments in the
             Track One Counties are linked to any alleged unlawful conduct by
             Defendants.
         -   Does not attempt to attribute any “harms” in the Track 1 Counties to any
             particular Defendant, any particular alleged misstatement(s), any “particular
             prescription,” any “particular shipment” or group of particular shipments, or
             even any particular opioid or (legal or illegal) group of opioids.
         -   Can’t say whether any of the increase in mortality [i.e., the harms] that [he]
             attribute[s] to Defendants resulted from individuals who actually got a
             prescription for one of the opioids that was manufactured or distributed by
             any defendant.
         -   Makes no effort to disentangle the effect of Defendants’ conduct from that
             of non-defendants.
         -   Does not even try to separate the impact from illicit drugs like illegal
             fentanyl – instead opting to include all opioid-related harms, including from
             illegal drugs, in his models.
       Motion at 4-5 (Doc. #: 1901).

       Defendants also offer a second argument concerning fit, asserting Cutler’s decision to

aggregate all shipments in his analysis, including shipments made by non-defendants, renders his

opinions irrelevant. Defendants fault the analysis for not attempting to assess the impact of any

actual shipment “by any particular Defendant (or all shipments by any Defendant, or even all

shipments by all Defendants) on mortality in the [Bellwether] Counties.” Motion at 7-8 (Doc. #:

1901); Reply at 3-5 (Doc. #: 2460).

       Plaintiffs respond to Defendants’ first argument by asserting Cutler did, in fact, tie his

analysis to local harms in the Bellwether Counties. Plaintiffs explain that Cutler structured his
                                                 3
  Case: 1:17-md-02804-DAP Doc #: 2542 Filed: 08/26/19 4 of 8. PageID #: 409272



analysis in a three-phase framework, the initial phase of which analyzed data quantifying various

harms in the Bellwether Counties. In phase two, Cutler performed a multiple regression analysis

based on national data showing opioid shipments throughout the country caused the types of harms

identified in phase one. Then, by combining the results of these two steps, Cutler arrived at “an

estimate of the share of various harms that are attributable to prescription opioid shipments” in the

Bellwether Counties. Opp. at 19-20 (Doc. #: 2209); Report at ¶¶ 26-27, 119-133 (Doc. # 1901-4).

Plaintiffs assert this is a reliable methodology, an issue the Court takes up in Section B below.

       Plaintiffs also deny Defendants’ second fit argument, pointing out that “evaluating the

effect of Defendant’s misconduct is an explicit step in Prof. Cutler’s analysis.” Opp. at 20 (Doc.

#: 2209); Report at ¶¶ 119-133 (Doc. #: 1901-4). Plaintiffs also note Cutler “need not link

particular shipments by particular Defendants to particular harms in order to establish that gross

over-supply of opioids resulted in the harms of the opioid epidemic.” Opp. at 20 (Doc. #: 2209).

       The Court does not agree with Defendants that Cutler’s reliance on aggregate data

undermines his opinions’ fit with Plaintiff’s theory. This is true both with respect to the use of

national data and with respect to the aggregation of all Defendants’ shipments, and even including

those shipments made by actors who are not parties in this case. The Sixth Circuit has explained

“there must be a fit between the inquiry in the case and the testimony, and expert testimony that

does not relate to any issue in the case is not relevant and therefore not helpful.” United States v.

Bonds, 12 F.3d 540 at 555 (6th Cir. 1993). Defendants have not persuaded the Court that Cutler’s

testimony “does not relate to any issue in the case.” Id.

       Cutler’s analysis used large national samples, an approach Cutler explains improves the

reliability of the data to identify trends and correlations and generate regression coefficients, which

he applied to harms in Bellwether Counties derived from local data to generate local conclusions.

                                                  4
  Case: 1:17-md-02804-DAP Doc #: 2542 Filed: 08/26/19 5 of 8. PageID #: 409273



Report at ¶ 90, 119-133 (Doc. #: 1901-4); Federal Judicial Center’s Reference Manual on Scientific

Evidence at 246 (3d ed. 2011) (“Generally, increasing the size of the sample will reduce the level

of random error . . . .”). Moreover, throughout the course of this MDL, Plaintiffs have made clear

they are pursuing an approach to proving harm in the Bellwether Counties through aggregate,

rather than individualized evidence. Opp. at 19 (Doc. # 2209). Neither Cutler’s partial reliance

on national samples to establish reliable applicable trends and generate regression coefficients, nor

his grouping together of numerous Defendants and other sellers of prescription opioids, renders

his analysis irrelevant to Plaintiffs’ case. In Cutler’s exposition of his methodology, he explains

how his tripartite framework ties reliable national statistical observations to local data on harms.

Report at 17-18, 21-17, 47, 65, 68, 73-77, 80-90 (Doc. # 1901-4). Cutler’s choice of an aggregate

approach goes to the weight of his testimony, not its admissibility.

       The Court agrees with Plaintiffs that most of what Defendants argue are problems with fit

are actually attacks on Cutler’s methodology. The Court addresses those arguments in the next

section.

       B. Other Methodological Issues

       Defendants maintain Cutler’s analysis amounts to no more than “junk science,” Motion at

8 (Doc. #: 1901), arguing its reliance upon various estimates renders his opinions mere

“guesswork.” Id. Defendants also level a raft of methodological criticisms at Cutler’s report,

challenging details of both his direct and indirect regression models.

       The Court addresses in this Order just a sampling of these criticisms (but has reviewed all

of them). One example criticism is that Defendants attack Cutler for failing to include “deaths of




                                                 5
    Case: 1:17-md-02804-DAP Doc #: 2542 Filed: 08/26/19 6 of 8. PageID #: 409274



despair” as a control variable in his analysis of deaths from illicit opioids.1 Defendants deride

Cutler for explaining he was “hoping” other variables in his model would suffice to address this

variable: “‘hoping,’ however, does not satisfy the standard for expert testimony under Rule 702.”

Motion at 14 (Doc. #: 1901). But Defendants omit the portion of Cutler’s deposition testimony

where he explains his well-informed belief that the data needed to control for “deaths of despair”

are simply not available. Cutler Dep. at 486-489 (1901-5). The absence of this variable is not a

reason to exclude Cutler’s testimony. “The Daubert standard is liberal, and it does not require

expert opinions to be bulletproof.” United States v. Lang, 717 F. App’x 523, 534 (6th Cir. 2017),

cert. denied, 138 S. Ct. 1179 (2018) (citing Daubert v. Merrell Dow Pharmaceuticals, Inc., 509

U.S. 579 at 596 (1993)).

        Defendants also claim Cutler’s use of opioid mortality as a proxy for all opioid-related

harms renders his analysis unreliable. Motion at 15 (Doc. #: 1901); Reply at 10-11 (Doc. #: 2460).

Plaintiffs respond by pointing to Cutler’s report, in which he explains “[d]ata on opioid-related

mortality provide the most comprehensive information available for identifying the impact of

shipments on harms and these data are used to develop an estimate of the share of opioid related

harms attributable to shipments of prescription opioids for all [categories of harms].” Report at ¶

47 (Doc. #: 1901-4). Cutler further notes that “[u]nlike crime or foster care placements, which are

harms that one would expect would exist at some level even without opioids, there is no reason to

expect there would be opioid-related deaths in the absence of supplies of prescription opioids and

illegal substitutes.” Id. Cutler’s choice to use mortality as a proxy for all opioid-related harms is

a fit subject for cross-examination, but it does not offend Daubert’s standards of reliability. It is



1
  “Deaths of despair” are “a result of the cumulative disadvantage resulting from economic and social breakdown
that has plagued certain segments of the population." Motion at 13 (Doc. #: 1901) (internal quotation marks
omitted).

                                                        6
  Case: 1:17-md-02804-DAP Doc #: 2542 Filed: 08/26/19 7 of 8. PageID #: 409275



understood and accepted that “[t]rained experts commonly extrapolate from existing data.” Gen.

Elec. Co. v. Joiner, 522 U.S. 136, 146 (1997).

          As a final example, Defendants take issue with Cutler’s reliance on the findings and

estimates of Plaintiffs’ expert Dr. Meredith Rosenthal for certain inputs in his analysis. Motion at

8-9 (Doc. #: 1901); Reply at 8-9 (Doc. #: 2460). Defendants argue Rosenthal’s opinions are

unreliable in themselves and thus taint his analysis as well. The Court has ruled on Rosenthal’s

opinions and found they are not unreliable. (Doc. #: 2495). Cutler’s use of Rosenthal’s findings,

and Defendants’ other challenges to Cutler’s methodology, assumptions, and estimates, may

provide fodder for Defendants’ cross-examination, but do not render his analysis unreliable.

Daubert, 509 U.S. at 596 (1993) (“Vigorous cross-examination, presentation of contrary evidence,

and careful instruction on the burden of proof are the traditional and appropriate means of attacking

shaky but admissible evidence.”).

          The Court has carefully pored over Cutler’s report, and reviewed and considered all of

Defendants’ submissions, as well as Plaintiffs’ opposition brief. The Court declines to address

each criticism here, but notes that Cutler’s report is a model of transparency, explaining every

choice he made in designing his analysis. There, and in deposition testimony, Cutler explained

the strengths and weaknesses of his choices, and the consequences of its flaws. The Court

concludes that Cutler’s opinions, though clearly not perfect, are the product of a reliable

methodology and their assumptions and estimates rest upon rational bases, well-explained by

Cutler.




                                                 7
Case: 1:17-md-02804-DAP Doc #: 2542 Filed: 08/26/19 8 of 8. PageID #: 409276



 IV.       Conclusion

       For these reasons, Defendants’ Motion is DENIED.

             IT IS SO ORDERED.




                                             /s/ Dan Aaron Polster August 26, 2019
                                             DAN AARON POLSTER
                                             UNITED STATES DISTRICT JUDGE




                                            8
